Citation Nr: 1017902	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  04-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and Board remands.  

As discussed in the Board's September 2009 remand, in a 
November 2008 statement, the Veteran raised the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
sacroiliac disorder.  In December 2008, he submitted 
additional evidence, and raised the issues of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for migraine headaches, a 
left shoulder disorder, and a left hip disability.  As these 
issues were the subject of the Board's May 2006 and October 
2008 decisions and remands, it is unclear whether the Veteran 
is again raising these issues for adjudication.  Thus, the RO 
should confirm with the Veteran and his representative 
whether the Veteran wishes to pursue these claims.  As these 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), the Board does not have jurisdiction over 
them, and they are again referred to the AOJ for appropriate 
action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After a thorough review of the evidence of record, the 
Veteran's claim must again be remanded for additional 
development.  The Board is cognizant that the Veteran's 
appeal has been pending for several years, and that his case 
has been remanded numerous times.  Nevertheless, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran is seeking entitlement to service connection for 
a left knee disorder.  The RO provided the Veteran with a VA 
examination in January 2003.  However, review of the January 
2003 VA examination report reveals that it is inadequate upon 
which to base an appellate decision.

Specifically, the VA examiner concluded that it was "more 
likely than not, there is no relationship directly between 
his current condition and the motor vehicle accident."  
However, the VA examiner did not provide any rationale or 
explanation for this opinion besides a mere finding that 
there was "no direct objective evidence whatsoever of any 
relationship between his surgeries that he has had since 1976 
and his condition regarding his injuries in a motor vehicle 
accident in 1957."  The Board does not find this explanation 
sufficient, as the VA examiner did not address the Veteran's 
complaints of continuous left knee pain and symptomatology 
since service discharge.  Moreover, the finding that there 
was "no direct objective evidence" of a relationship is not 
a medical finding, and does not explain the VA examiner's 
medical conclusion that the Veteran's left knee disorder is 
not related to service.  In addition, the Veteran's November 
1956 entrance examination reflects a finding of a pre-
existing genu varus in the Veteran's lower extremities.  The 
January 2003 VA examiner did not provide an opinion as to 
whether the Veteran's current left knee disorder is the 
result of an aggravation of his pre-existing genu varus 
during active duty service.  Thus, the Board finds the 
January 2003 VA examination to be inadequate upon which to 
base an appellate decision, and a new VA examination must be 
provided which adequately addresses the issue of whether the 
Veteran's current left knee disorder is related to service, 
to include a pre-existing genu varus disorder.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one); see also Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when 
the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a 
VA examination to determine the nature and 
etiology of any current left knee disorder 
found.  All pertinent symptomatology and 
findings must be reported in detail.  All 
indicated tests and studies must be 
performed.  The Veteran's claims file and 
a copy of this remand must be made 
available to the examiner and reviewed in 
conjunction with the examination.  
Following a review of all of the evidence 
in the claims file, to include the 
Veteran's testimony and statements of 
record that he has had continuous left 
knee pain and symptomatology since service 
discharge, and a discussion of each, the 
examiner must state whether any diagnosed 
left knee disorder is related to the 
Veteran's military service, or to any 
incident therein.  The examiner must also 
provide an opinion as to whether the 
Veteran's current left knee disorder is 
the result of an aggravation of his pre-
existing genu varus during active military 
service.  The RO must remind the VA 
examiner that the Veteran's statements are 
competent evidence of symptomatology in 
service or thereafter.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

5.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  All claims 
remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


